Exhibit 10.9









HEALTHSOUTH CORPORATION


NONQUALIFIED 401(k) plan








As Amended and Restated March 1, 2013











                              



--------------------------------------------------------------------------------



HEALTHSOUTH CORPORATION NON-QUALIFIED 401(K) PLAN


PREAMBLE
HealthSouth Corporation (the "Company") adopted the HealthSouth Corporation
Nonqualified 401(k) Plan (the "Plan") effective March 1, 2008, to benefit
certain senior executives of the Company. The Plan is intended to operate both
in connection with and independent from the Company's qualified section 401(k)
plan and will be administered accordingly. However, although participation in
the two plans may be coordinated, an election
to participate or not participate in the qualified 401(k) plan will satisfy the
requirements of section 409A of the Code and the regulations issued thereunder
since such a decision will not result in the increase or decrease in elective
deferrals to this Plan in excess of the limitations set forth by section 402(g)
of the Code and will not create a corresponding increase or reduction in
employer matching contributions in excess of such limitation or in excess of the
amount of employer matching contributions the participant would have received
under the qualified 401(k) plan determined without regard to the limits on such
contributions under the Internal Revenue Code.
The Benefits Committee amended and restated the Plan, generally effective
December 31, 2008, except as otherwise provided therein, to (i) make certain
clarifying amendments to reflect current administrative practices with respect
to the benefit election and distribution provisions of the Plan and any changes
required to ensure compliance with section 409A of the Code and (ii) expand the
Plan's eligibility provisions to include Chief Executive Officers and Chief
Financial Officers of each of the Company's hospitals, provided that such
officers earn more than the compensation limit set forth in section 414(q) of
the Code, effective January 1, 2009. The provisions of this amended and restated
Plan were effective December 31, 2008, except as specifically provided therein,
in order to comply with applicable law or prior design decisions adopted by the
Company.
By this instrument, the Benefits Committee desires to amend and restate the
Plan, generally effective March 1, 2013, except as otherwise stated below, to
(i) amend the Plan to add a definition of “Spouse” to conform to the recent
Supreme Court decision on the constitutionality of the Defense of Marriage Act
and (ii) make additional clarifying amendments to reflect current plan
provisions set forth in the terms of the Plan’s election forms and
administrative practices with respect to the benefit election and distribution
provisions of the Plan.
The Company may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under this Plan.




            
End of Preamble





--------------------------------------------------------------------------------





ARTICLE I
PURPOSE AND NATURE OF PLAN
 
1.1    Purpose of Plan


The objective and purpose of this Plan is to attract and retain competent
officers and key executives by providing flexible compensation opportunities to
officers and key executives of the Company and its affiliates to offer them an
opportunity to build an estate or supplement income for use after retirement. In
addition to this Plan, the Company sponsors certain broad-based employee benefit
plans covering its employees.
1.2    Nature of Plan


Through this Plan, the Company intends to permit the deferral of compensation
and to provide additional benefits to a select group of management or highly
compensated employees. Accordingly, it is intended that this Plan will not
constitute a "qualified plan" subject to the limitations of section 401(a) of
the Internal Revenue Code of 1986, as amended (the "Code"), nor will it
constitute a "funded plan", for purposes of such requirements. It is also
intended that this Plan will be exempt from the participation and vesting
requirements of Part 2 of Title I of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), the funding requirements of Part 3 of Title I of
ERISA, and the fiduciary requirements of Part 4 of Title I of ERISA by reason of
the exclusions afforded plans which are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.




            
End of Article I



1

--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS AND CONSTRUCTION


2.1    Definitions


When a word or phrase will appear in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase will generally be a term defined in this Section 2.1. The following words
and phrases with the initial letter capitalized will have the meaning set forth
in this Section 2.1, unless a different meaning is required by the context in
which the word or phrase is used.
(a)
"Account" means one or more of the bookkeeping accounts maintained by the
Company or its agent on behalf of a Participant, as described in more detail in
Section 4.5.



(b)
"Affiliate" means a corporation that is (i) a member of a controlled group of
corporations (as defined in section 414(b) of the Code) which includes the
Company, (ii) any trade or business (whether or not incorporated) which is in
common control (as defined in section 414(c) of the Code) with the Company, or
(iii) any entity that is a member of the same affiliated service group (as
defined in section 414(m) of the Code) as the Company. In addition, the term
Affiliate will also include any related entity (regardless of whether in the
Company's controlled group of corporations, as defined above) that the Company
has designated for participation in the Plan.



(c)
"Beneficiary" means the person designated by the Participant to receive a
distribution of his benefits under the Plan upon the death of the Participant.
In the event that a Participant fails to designate a Beneficiary, or if the
Participant's Beneficiary does not survive the Participant, the Participant's
Beneficiary will be his surviving Spouse, if any, or if the Participant does not
have a surviving Spouse, his estate. The term "Beneficiary" also will mean a
Participant's Spouse or former Spouse who is entitled to all or a portion of a
Participant's benefit pursuant to Section 6.2. Solely for purposes of
identifying a Participant’s beneficiary, the term "Spouse" as used in this
definition will include a same or opposite sex domestic partner of the
Participant, provided the domestic partner satisfies the requirements for
domestic partner benefits under the Employer's Domestic Partner Guidelines set
forth in Appendix B.   Appendix B may be revised from time-to-time by the Daily
Administrator without the need for a formal amendment to the Plan.

(d)    "Benefits Committee" means the administrative committee responsible for
the administration of the Plan in accordance with Article VIII.


(e)    "Board" means the Board of Directors of the Company.


(f)
"Claimant" means a Participant or Beneficiary who files a claim for benefits
pursuant to Section 8.5.



(g)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time and any regulations or rulings issued thereunder.


(h)    "Company" means HealthSouth Corporation or any successor thereto.



2

--------------------------------------------------------------------------------



(i)    "Compensation" means the total of all amounts paid by the Employer to or
for the benefit of an Employee for services rendered or labor performed for
the Employer while a Participant and while an Employee, which are required to be
reported on the Employee's Federal Wage and Tax Statement, Form W-2 or its
successor; provided, however, that Compensation will not include: (i) mileage
reimbursements; (ii) severance pay; (iii) termination vacation payouts; (iv)
termination paid time-off payouts; (v) relocation reimbursements; (vi) income
from the exercise or award of any stock options or stock grants; (vii) imputed
income from life insurance; (viii) car allowances; (ix) club dues; (x) housing
allowances; and (A) any stock purchase plan match monies. Further, Compensation
excludes:


(i)
elective contributions made on the Employee's behalf by the Employer that are
not includible in income under sections 125, 132(f)(4), 402(e)(3), 402(h), or
403(b) of the Code;



(ii)
compensation deferred under an eligible deferred compensation plan within the
meaning of section 457(b) of the Code; and



(iii)
employee contributions described in section 414(h) of the Code that are picked
up by the employing unit and treated as employer contributions.



Compensation will include all of the Employee's Form W-2 earnings defined in the
preceding sentences accrued and paid by the last day of the Plan Year.
(j)    "Compensation Committee" means the Compensation Committee of the
Board of Directors of the Company.


(k)    "Compensation Deferral" means the deferral described in Section 4.1 made
by a Participant who has elected to defer all or a portion of his Compensation
under the Plan including a deferral of Compensation classified as a bonus
that is subject to a separate and distinct deferral election.


(l)    "Daily Administrator" means the individuals, entity or department
designated
by the Compensation Committee or the Benefits Committee to handle the day
to day administration of the Plan and to make initial claim determinations
pursuant to Section 8.5. In the event the Compensation Committee or the Benefits
Committee fails to appoint a Daily Administrator,
the Benefits Committee will be the Daily Administrator.


(m)
"Disability" means that due to a physical or mental condition, the Participant
has been determined to be totally and permanently disabled by the Social
Security Administration and is eligible to receive Social Security disability
benefits.



(n)    "Effective Date" means March 1, 2013, except as expressly provided
otherwise herein.
 
(o)    "Election Process" means the written forms or on-line processes provided
by the Daily Administrator, or delegate thereof, pursuant to which the
Participant consents to participation in the Plan, elects to defer Compensation

3

--------------------------------------------------------------------------------



as a Compensation Deferral and specifies the time and form in which such
Compensation Deferrals, Employer Matching Contributions attributable to such
Compensation Deferrals and any Employer Discretionary Contributions will be paid
as provided in Article V. Such Participant consent and elections may be done
either in writing or on-line through an electronic signature as determine by the
Daily Administrator.


(p)    "Eligible Employee" means each Employee who holds the position of an
Executive Officer, Senior Vice President, Vice President or Director or is the
Chief Executive Officer or Chief Financial Officer of one of the Company's
hospitals; provided, however, that each such individual must earn more than the
compensation limit set forth in section 414(q) of the Code (i.e., one hundred
fifteen thousand dollars ($115,000) for 2013 (as adjusted under section
414(q)(1) of the Code)).


(q)
"Employee" means any person employed by the Employer in the capacity of

a common law employee and not in the capacity of an Leased Employee or
independent contractor, even if such Leased Employee or independent contractor
is subsequently determined by the Employer, the Internal Revenue Service, the
Department of Labor or a court of competent jurisdiction to be a common law
employee of the Employer. Each such Employee who is currently employed by the
Employer or an Affiliate will be referred to herein as an "Active Employee" and
each such Employee who is no longer employed by the Employer or an Affiliate but
has an Account balance under the Plan will be referred to herein as an "Inactive
Employee."


(r)
"Employer" means the Company and any other Affiliate which adopts the Plan. An
Affiliate may evidence its adoption of the Plan either by a formal action of its
governing body or by commencing deferrals and taking other administrative
actions with respect to this Plan on behalf of its employees.



(s)    "Employer Discretionary Contribution" means discretionary profit sharing
contributions made to the Plan on behalf of a Participant.


(t)    "Employer Matching Contribution" means the matching contributions made
to the Plan on behalf of a Participant.


(u)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations or rulings issued thereunder.



(v)
"Hour of Service" means each hour for which an Employee is directly or
indirectly paid, or is entitled to payment, by the Employer (including any
predecessor business of an Employer conducted as a corporation, partnership or
proprietorship) or Affiliate for the performance of duties or reasons other than
the performance of duties, including but not limited to vacation, holidays,
sickness, disability, paid layoff, jury duty, military duty, leave of absence
and similar paid periods of nonworking time. An Hour of Service also includes
each hour, not credited above, for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by the Employer or an Affiliate.
For all purposes of the Plan, Hours of Service will be credited for any
individual considered to be a Leased Employee and for any individual considered
an Employee under section 414(o) of the Code and the final regulations
thereunder.


4

--------------------------------------------------------------------------------





(i)
Acquired Entities. Service or employment completed by an Employee of an acquired
facility or an acquired employee group before such facility became an Affiliate
or before the employees of such employee group become Employees will not be
credited except to the extent provided in the acquisition agreement, a
resolution by the Board of Directors or other governing body of the Employer.
Any such prior vesting service credit will be described in Appendix A attached
hereto. Appendix A may be revised from time-to-time by the Daily Administrator
without the need for a formal amendment to the Plan.



(ii)
Licensed Professionals. Service or employment completed by licensed
professionals on behalf of professional corporations for which the Company
provides payroll services who become Employees will be taken into account for
purposes of determining Hours of Service under this Plan.



(w)
"Investment Options" means the investment options used under the Plan to measure
the investment returns attributable to each Participant's Account. As of the
Effective Date, any investment fund offered through the Charles Schwab Trust
Company may be selected as an Investment Option under the Plan. The Benefits
Committee may revise the Investment Options provided under the Plan from time to
time without the need for a formal Plan amendment, in which case the new
Investment Options will be communicated to Participants.



(x)
"Key Employee" means a key employee within the meaning of section 41(i) of the
Code. Specifically, an individual who is:



(i)     an officer of the Company or an Affiliate having compensation of
greater than one hundred thirty thousand dollars ($130,000) (as
adjusted under section 416(i)(1) of the Code) (i.e., one hundred sixty-
five thousand dollars ($165,000) for 2013);


(ii)    a five percent (5%) owner of the Company or an Affiliate as defined in
section 416 of the Code; or


(iii)    a one percent (1%) owner of the Company or an Affiliate as defined
in section 416 of the Code having compensation of more than one
hundred fifty thousand dollars ($150,000).


For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or one percent owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections), section 132(f) of the Code (regarding
qualified transportation fringe benefits), or section 402(e)(3) of the Code
(regarding section 401(k) plan deferrals)) without regard to the special timing
rules and special rules set forth, respectively, in sections 1.415(c)-2(e) and
2(g) of the Treasury Regulations.
The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
who are Key Employees during such twelve (12) month period will

5

--------------------------------------------------------------------------------



be treated as Key Employees for the twelve (12) month period beginning on the
first day of the fourth month following the end of the twelve (12) month period
(i.e., since the identification date is December 31, then the twelve (12) month
period to which it applies begins on the next following April 1).
The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a five percent owner or a one percent owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(x)(i), compensation from the Company and all Affiliates
will be taken into account (i.e., the controlled group rules of sections 414(b),
(c), (m) and (o) of the Code will apply). Further, in determining who is an
officer under the officer test described in Section 2.1(x)(1), no more than
fifty (50) employees of the Company or its Affiliates (i.e., the controlled
group rules of sections 414(b), (c), (m) and (o) of the Code will apply) will be
treated as officers. If the number of officers exceeds fifty (50), the
determination of which employees or former employees are officers will be
determined based on who had the largest annual compensation from the Company and
Affiliates for the Plan Year.
(y)
“Leased Employee” means each person who is not an employee of the Employer or an
Affiliate but who performs services for the Employer or an Affiliate pursuant to
an agreement (oral or written) between the Employer or an Affiliate and any
leasing organization, provided that such person has performed such services for
the Employer or an Affiliate or for related persons (within the meaning of
section 144(a)(3) of the Code) on a substantially full-time basis for a period
of at least one (1) year and such services are performed under primary direction
or control by the Employer or an Affiliate. In the case of any person who is a
Leased Employee before or after a Period of Service as an Employee, the entire
period during which he has performed services as a Leased Employee will be
counted as Service as an Employee for all purposes of the Plan, except that he
will not, by reason of that status, become a Member of the Plan.



(z)
"Normal Retirement Age" means the date the Participant reaches age sixty-five
(65).



(aa)
"Participant" means each Eligible Employee who has elected to participate in the
Plan by timely completing the Election Process and whose participation in this
Plan has not terminated. Each such Participant who is currently employed by the
Employer will be referred to herein as an "Active Participant" and each such
Employee who is no longer employed by the Employer or is employed by an
Affiliate who has not adopted the Plan but has an Account balance under the Plan
will be referred to herein as an "Inactive Participant."



(bb)
"Plan" means the HealthSouth Corporation Nonqualified 401(k) Plan, as described
in this document, and as it may hereafter be amended.




6

--------------------------------------------------------------------------------



(cc)
"Plan Year" means the fiscal year of this Plan, which will commence on January 1
each year and end on December 31 of such year, except that the initial Plan Year
will commence on March 1 and end on December 31.



(dd)
"Rabbi Trust" means the grantor trust established by the Company to assist with
the payment of benefits under the Plan. The Rabbi Trust will be unfunded within
the meaning of ERISA and its assets will be subject to the claims of the
Employer's and Affiliate's general creditors. Such Rabbi Trust and its assets
will conform to the terms of the model trust, as described in Revenue Procedure
92- 64.



(ee)
"Scheduled In-Service Withdrawal" means a distribution elected by the
Participant pursuant to Section 5.1 for an in-service withdrawal of amounts of
Compensation Deferrals, Employer Matching Contributions attributable to such
Compensation Deferrals and any Employer Discretionary Contributions made in a
given Plan Year, and earnings or losses attributable thereto, as set forth in
the Election Process for such Plan Year.



(ff)
"Scheduled In-Service Withdrawal Date" means the distribution date elected by
the Participant for a Scheduled In-Service Withdrawal.



(gg)
“Spouse” means the legal spouse (as defined by applicable state law) of an
Eligible Employee (including, effective September 23, 2013, a same sex spouse
recognized as such under state law where the marriage was performed), except
that such term will not include a common law spouse unless all documentation of
the common law marriage required by the Plan Administrator has been received by
the Plan Administrator.



(hh)
"Termination of Employment" means the date that such Employee ceases performing
services for the Employer and its Affiliates in the capacity of an Employee. For
this purpose an Employee who is on a leave of absence that exceeds six (6)
months and who does not have statutory or contractual reemployment rights with
respect to such leave, will be deemed to have incurred a Termination of
Employment on the first day of the seventh (7th) month of such leave, An
Employee who transfers employment from an Employer to an Affiliate, regardless
of whether such Affiliate has adopted the Plan as a participating employer, will
not incur a Termination of Employment.



(ii)
"Trustee" means the individual or entity appointed to serve as trustee of any
trust established as a possible source of funds for the payment of benefits
under the Plan as provided in Section 7.1.



(jj)
"Unforeseeable Emergency" means a severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, his Spouse, his
beneficiary, or his dependent (as defined under section 152(a) of the Code),
(ii) a loss of the Participant's property due to casualty, or (iii) any other
similar extraordinary and unforeseeable loss arising from events beyond the
control of the Participant, as determined by the Daily Administrator in its sole
and absolute discretion in accordance with the requirements of section 409A of
the Code.




7

--------------------------------------------------------------------------------



A distribution on account of Unforeseeable Emergency may only be made to the
extent that the Participant's need cannot be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant's
assets, to the extent that liquidation of such assets would not cause a severe
financial hardship or by cessation of Compensation Deferrals under the Plan. The
amount of the distribution cannot exceed the amount necessary to meet the need
(plus any taxes resulting from the distribution).
(kk)    "Year of Vesting Service" means a Plan year in which an Employee is
credited
with no less than one thousand (1,000) Hours of Service.


2.2    Construction


If any provision of this Plan is determined to be for any reason invalid or
unenforceable, the remaining provisions of this Plan will continue in full force
and effect. All of the provisions of this Plan will be construed and enforced in
accordance with the laws of the State of Alabama and will be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code or other applicable federal law. Headings and subheadings are for the
purpose of reference only and are not to be considered in the construction of
the Plan. The masculine gender, where appearing in this Plan, will include the
feminine gender, the singular may include the plural; and vice versa, unless the
context clearly indicates to the contrary.
2.3    409A Compliance


The provisions of the Plan will be construed and administered in a manner that
enables the Plan to comply with the provisions of section 409A of the Code.
                
End of Article II

8

--------------------------------------------------------------------------------



ARTICLE III
PARTICIPATION AND VESTING


3.1    Eligibility and Participation


An Employee who is a Participant as of March 1, 2013, will continue as an Active
Participant as of such date if such Eligible Employee has timely completed the
required Election Process pursuant to Section 4.1. An Employee who becomes an
Eligible Employee during a Plan Year, or an Employee hired during a Plan Year
who is an Eligible Employee as of his hire date, will become a Participant as of
the January 1st of the Plan Year following his initial eligibility to
participate in the Plan if such Eligible Employee has timely completed the
required Election Process prior to the beginning of such Plan Year. Prior to the
beginning of each subsequent Plan Year, each Eligible Employee may elect to
defer portions of his Compensation by completing the required Election Process
prior to the beginning of the Plan Year.
3.2    Continued Eligibility and Participation


Any Eligible Employee who does not elect to make Compensation Deferrals when he
is first eligible, may elect to do so in a subsequent Plan Year by completing
the required Election Process prior to the beginning of the Plan Year. Such
Eligible Employee will become a Participant as of January 1st of the Plan Year
for which he first elects to make Compensation Deferrals. Eligibility to become
a Participant for any Plan Year will not entitle an Eligible Person to continue
as an Active Participant for any subsequent Plan Year.
3.3    Cessation of Participation


A Participant will cease to be a Participant as of the earlier of:
(a)
the date on which the Plan terminates, or



(b)
the date on which he receives a distribution of all amounts credited to his
Account.



A Participant under this Plan who incurs a Termination of Employment or who
continues employment with the Employer but ceases to be eligible to participate
in the Plan, will continue as an Inactive Participant under this Plan until the
Participant has received a distribution of all amounts credited to his Plan
Account; provided, however, that if a Participant ceases active participation in
the Plan because he ceases to be an Eligible Employee, his Compensation
Deferrals will continue for the remainder of the Plan Year in which such loss of
eligibility occurs, but such Participant will not be eligible to make future
Compensation Deferrals until he again qualifies as an Eligible Employee.




            
End of Article III



9

--------------------------------------------------------------------------------



ARTICLE IV
CONTRIBUTIONS AND ACCOUNTING


4.1    Deferral Elections


An Eligible Employee may become a Participant by electing to defer Compensation
pursuant to the required Election Process. Such Election Process will be
completed prior to the first day of the Plan Year for which the election is
effective. A Participant's deferral election will only be effective with respect
to a single Plan Year and will be irrevocable for the duration of such Plan
Year, except as provided in Article V regarding Unforeseeable Emergency
distributions. Deferral elections for each subsequent Plan Year of participation
will be made pursuant to a new election for such Plan Year.
An Eligible Employee who is an Active Employee may elect to have a sum equal to
at least one percent (1%) but not more than one hundred percent (100%) of his
Compensation which otherwise would have been paid to him by the Employer
deferred under the Plan as a Compensation Deferral. The Daily Administrator may
allow such Employee to make a separate and distinct deferral election with
regard to any amounts of Compensation classified by the Employer as a bonus if
such election is completed prior to the first day of the Plan Year during which
the services are performed that give rise to the bonus, regardless of when the
bonus would otherwise be paid but for such deferral election. An Eligible
Employee's deferral election (including his separate and distinct deferral
election with respect to his bonus, if any) must specify, in the format adopted
by the Company as part of its Election Process, the time and manner in which his
Compensation Deferral for each Plan Year will be paid, in accordance with the
benefit distribution options set forth in Article V. An Eligible Employee may
make a separate and distinct distribution election with respect to each Plan
Year in which he elects to make a Compensation Deferral to the Plan. The
Eligible Employee may not modify his election as to the manner in which a
Compensation Deferral will be paid.
Compensation Deferrals will be made pursuant to administrative procedures
established by the Plan Administrator. Such procedures will provide that
Compensation Deferrals will be subject to a "withholding hierarchy" for purposes
of determining the amount of such contributions that may be contributed on
behalf of a Participant. The Plan Administrator (or its delegates) will
determine the order of withholdings taken from a Participant's Compensation
(e.g., for federal, state and local taxes, social security, wage garnishments,
welfare plan contributions, 401(k) deferrals, and similar withholdings) and
Compensation Deferrals will be subject to such withholding hierarchy. As a
result, Compensation Deferrals may be effectively limited to Compensation
available after the application of such withholding hierarchy (i.e., the
Participant may not be able to defer one hundred percent (100% of his
Compensation).
4.2    Company Contributions
(a)
Employer Matching Contribution. Each Plan Year, the Employer will make an
Employer Matching Contribution to the Plan for each Participant who makes
Compensation Deferrals pursuant to Section 4.1 above. Such Employer Matching
Contribution will equal fifty percent (50%) of the first six percent (6%) of the
Participant's Compensation contributed to the Plan as a Compensation Deferral
offset by any Employer Matching Contributions made to the HealthSouth
Corporation Retirement Investment Plan (the


10

--------------------------------------------------------------------------------



"Retirement Plan") on behalf of such Participant (i.e., the total of Employer
Matching Contributions that a Participant may receive between this Plan and the
Retirement Plan will equal fifty percent (50%) of the first six percent (6%) of
the Participant's Compensation contributed to both this Plan as Compensation
Deferrals and the Retirement Plan as Salary Deferral Contributions (as defined
in the Retirement Plan).


(b)
Employer Discretionary Contribution. The Employer may elect to make an Employer
Discretionary Contribution to the Plan at such time and in such amount as may be
determined by the Compensation Committee.



4.3    Vesting


(a)
Participant Deferrals. A Participant will be one hundred percent (100%) vested
in the Compensation Deferrals credited to his Account, including the earnings
and losses thereon.



(b)
Employer Matching Contributions. A Participant will become vested in Employer
Matching Contributions made on his behalf to the Plan in accordance with the
following schedule:

            
Years of Vesting Service
Percentage Vested
2 or fewer years
0%
3 or more years
100%



Notwithstanding the foregoing, a Participant will become fully vested in his
Employer Matching Contributions when he reaches his Normal Retirement Age, dies
or incurs a Disability (in each such case while an Employee), without regard to
his Years of Vesting Service. Any portion of a Participant's Account that has
not become vested, as herein provided, will be forfeited.
(c)
Employer Discretionary Contributions. Each Employer Discretionary Contribution
may be subject to a vesting schedule, as determined by the Compensation
Committee, in its sole discretion, at the time such Employer Discretionary
Compensation is elected to be made to the Plan.



Notwithstanding the foregoing, as provided in Section 7.2, each Participant will
be only a general creditor of the Company and/or Employer with respect to the
payment of any benefit under this Plan.
4.4    Plan Benefits


The benefits to which a Participant and, if applicable, his Beneficiary are
entitled under the Plan will consist of the Compensation Deferrals, Employer
Matching Contributions and any Employer Discretionary Contributions credited to
such Participant's Account, plus earnings thereon and less losses allocable
thereto, if any, attributable to the investment of such amounts pursuant to
Section 4.5(c) hereof. Distribution of benefits

11

--------------------------------------------------------------------------------



attributable to a Participant's Account(s) will be made pursuant to the
provisions of Article V.
4.5    Accounting for Deferred Compensation


(a)
Establishment of Accounts. The Daily Administrator will establish and maintain
an individual Account under the name of each Participant under the Plan.
Further, in the sole discretion of the Daily Administrator, additional Accounts
may be established for each Participant to facilitate record keeping convenience
and accuracy. Each such Account will be credited and adjusted as provided in
this Plan. Such Account will be maintained until all amounts credited to such
Account have been distributed in accordance with the terms and provisions of
this Plan. The establishment and maintenance of a separate Account or Accounts
for each Participant will not be construed as giving any person any interest in
assets of the Company or an Affiliate, or a right to payment other than as
provided hereunder. Amounts credited to such Accounts will be held with the
general assets of the Employer.



(b)
Crediting Accounts. All amounts deferred under the Plan as Compensation
Deferrals will be credited to the Participant's Account at the end of the pay
period during which such Compensation would have otherwise been paid to the
Participant. The amount of Employer Matching Contributions to be contributed to
the Plan on the Participant's behalf will be computed on the last day of each
month and will be contributed as soon as administratively practicable after such
computation. Any Employer Discretionary Contributions made to the Plan will be
credited to the Participant's Account at the time such contributions are made.



(c)
Adjustment of Accounts. Each Account will be adjusted on each business day that
the New York Stock Exchange is open to reflect the Compensation Deferrals,
Employer Matching Contributions and any Employer Discretionary Contributions
made to the Plan, any earnings credited on such Compensation Deferrals, Employer
Matching Contributions and Employer Discretionary Contributions pursuant to this
Section 4.5(c), and any payment of such Compensation Deferrals, Employer
Matching Contributions and Employer Discretionary Contributions under the Plan.



(i)
Participant Investment Recommendations. For purposes of measuring the investment
returns of the Participant's Account(s), the Participant may select the
Investment Options in which all or part of his Account(s) will be deemed to be
invested. The Participant will make his initial investment designation in the
Enrollment Process and such an investment designation will remain effective
until it is subsequently changed by the Participant pursuant to this Section
4.5(c). The Participant may change his investment designation each Plan Year at
the time and manner specified by the Daily Administrator. The Participant may
change the investment allocation of his existing Account(s) at the time and
manner specified by the Daily Administrator. During the Plan Year, a Participant
may elect to make transfers of his Account(s) among the Investment Options by
written, telephonic or electronic means at the time and manner specified by the
Daily Administrator.




12

--------------------------------------------------------------------------------



(ii)
Benefits Committee Investment Designation. Notwithstanding the foregoing, the
Benefits Committee in its sole and absolute discretion may direct the Daily
Administrator to disregard the Participant's investment designation and
determine that all interests in the Account(s) will be deemed to be invested in
one particular or a mixture of the Investment Options. Likewise, if a
Participant fails to make any investment recommendations, the Daily
Administrator will invest the Participant's Account(s) in any default investment
fund established under the Plan by the Benefits Committee or in such other
manner as the Benefits Committee deems appropriate in its sole and absolute
discretion.



            
End of Article IV


ARTICLE V
DISTRIBUTION OF BENEFITS


5.1    General Rule Regarding Payment of Account


Subject to Section 5.6, Compensation Deferrals made in accordance with Section
4.1 and Employer Matching Contributions and Employer Discretionary Contributions
made in accordance with Section 4.2 will be distributed to a Participant (i)
upon the Participant's Termination of Employment or (ii) in a future year in
which the Participant is still employed by the Employer and that is at least
three (3) calendar years after the end of the Plan Year in which the
Compensation would have otherwise been paid, but within forty (40) calendar
years of the first day of the Plan Year in which such Compensation would have
otherwise been paid (i.e., as a Scheduled In-Service Withdrawal, subject to the
provisions of Section 5.2). Amounts paid by reason of a Termination of
Employment will be subject to the six (6) month delay applicable to Key
Employees under Section 5.6.
Prior to the Plan Year commencing in 2014, in the event that the Participant
elects a Scheduled In-Service Withdrawal and incurs a Termination of Employment
before his Scheduled In-Service Withdrawal date, his Scheduled In-Service
Withdrawal election will be cancelled and of no effect and such amounts will be
paid according to the Participant’s distribution election with respect to his
Employer Matching Contributions and Employer Discretionary Contributions, if
any, for the Plan Year in which his related Compensation Deferrals were made
(i.e., in accordance with the Participant's Termination of Employment
distribution election with respect to such Employer Matching Contributions or
Employer Discretionary Contributions), subject to the six (6) month delay
applicable to Key Employees under Section 5.6. If a Participant does not have a
Termination of Employment distribution election on file with respect to the Plan
Year in which Employer Matching Contributions and any Employer Discretionary
Contributions were made, such amounts will be paid in a single lump sum
distribution upon his Termination of Employment (subject to the six (6) month
delay applicable to Key Employees under Section 5.6).
Commencing for the 2014 Plan Year and thereafter, in the event that the
Participant elects a Scheduled In-Service Withdrawal and incurs a Termination of
Employment before his Scheduled In-Service Withdrawal date, his Scheduled
In-Service Withdrawal election will be cancelled and of no effect and such
amounts will be paid in a single lump sum distribution upon his Termination of
Employment (subject to the six (6) month delay applicable to Key Employees under
Section 5.6).

13

--------------------------------------------------------------------------------



5.2    Subsequent Deferral of Scheduled In-Service Withdrawals


A Participant who elects a Scheduled In-Service Withdrawal pursuant to Section
5.1 may subsequently elect to delay such distribution beyond the date specified
in his initial deferral election, provided that:
(a)    such distribution is deferred for a period of at least five (5) years
from the date
such amounts would otherwise be paid,


(b)
such distribution election does not defer such distribution more than forty (40)
calendar years from the first day of the Plan Year in which such Compensation
would have otherwise been paid, and



(c)
the Participant makes such subsequent deferral election at least twelve (12)
months before the date such amounts would otherwise be paid (i.e., before the
date certain and not more than thirty-five (35) years after the first day of the
Plan Year in which such Compensation would have otherwise been paid).



A Participant may elect to postpone his Scheduled in-Service Withdrawal date up
to two (2) times pursuant to this Section 5.2. A Participant may not elect
pursuant to this Section 5.2 to delay a distribution that will be made upon his
Termination of Employment.
If a Participant makes a subsequent deferral election within twelve (12) months
from the date such amounts would otherwise be paid (i.e., within twelve (12)
months of the date certain on which such distribution would otherwise be made),
such subsequent deferral election will be of no effect and the Participant's
Compensation Deferrals subject to such election will be paid according to the
Participant's initial deferral election.
5.3    Distributions on Death
In the event of a Participant's death prior to the distribution of all amounts
credited to his Account, the Participant's Account balance will be paid in a
single lump sum to his Beneficiary within ninety (90) days following the date of
the Participant's death. If the Participant had been receiving annual
installments from amounts credited to his Account under the Plan, the remainder
of such annual installments will continue to be paid to the Participant's
Beneficiary. This six (6) month restriction applicable to Key Employees under
Section 5.6 will not apply, or will cease to apply, with respect to a
distribution to a Participant's Beneficiary by reason of the death of the
Participant.
5.4    Distributions on Disability


In the event of the Participant's Disability prior to the receipt of his entire
Account, he will receive amounts credited to such Account in accordance with the
terms of Section 5.1 (i.e., at Termination of Employment or as a Scheduled
In-Service Withdrawal). Alternatively, if the Participant elects, he may apply
to the Daily Administrator for an Unforeseeable Emergency distribution pursuant
to Section 5.5 of the Plan.
5.5    Unforeseeable Emergency


A Participant who is an Active Employee or who has incurred a Disability may
submit a written application to the Daily Administrator for an earlier
distribution of amounts credited to his Account on account of an Unforeseeable
Emergency. The existence

14

--------------------------------------------------------------------------------



of an Unforeseeable Emergency will be determined by the Daily Administrator in
its sole and absolute discretion. In the event that the Daily Administrator
determines an Unforeseeable Emergency exists, it may permit the Participant to
receive a distribution of all or a portion of his Account as necessary to
satisfy such Unforeseeable Emergency as provided under the final regulations
issued under section 409A. Specifically, the amount distributable on account of
an Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution). The determination of an Unforeseeable Emergency
must take into account any additional compensation that is available by reason
of the cessation of the Participant's Compensation Deferrals to the Plan
pursuant to this Section 5.5. However, such determination is not required to
take into account additional compensation that could be paid to the Participant,
but which has not actually been paid, under any other nonqualified deferred
compensation plan in which the Participant is a member or pursuant to the
provisions of Article V of this Plan. An Unforeseeable Emergency distribution to
an Active Employee will result in the suspension of his Compensation Deferrals
to the Plan for the remainder of the Plan Year in which the Unforeseeable
Emergency distribution occurs.
5.6    Time and Form of Payment
Prior to the Plan Year commencing in 2014, any Scheduled In-Service Withdrawal
distribution will be paid in the form of a single lump sum in March of the year
specified by the Participant in accordance with Section 5.1. Effective for the
2014 Plan Year and thereafter, such Scheduled In-Service Withdrawal distribution
will be paid in the form of a single lump sum in January of the year specified
by the Participant in accordance with Section 5.1
Upon Termination of Employment, the Participant's entire Account balance will be
distributed in the form of either (i) a single lump sum or (ii) in a series of
between two (2) and fifteen (15) equal annual installments with the final
payment being a distribution of one hundred percent (100%) of the Account
balance, as elected by the Participant in accordance with Section 4.1 and
Section 5.1. The Participant may not modify his election as to the form of
distribution upon Termination of Employment.
To the extent that a Participant has elected to receive installment
distributions upon his Termination of Employment, such installment distributions
will only be paid if the value of the Participant's Accounts upon Termination of
Employment exceeds Ten Thousand Dollars ($10,000). If such Accounts equal Ten
Thousand Dollars ($10,000) or less, such Accounts will be paid in the form of a
lump sum payment. Further, in the event that the Participant elects a Scheduled
In-Service Withdrawal and incurs a Termination of Employment prior to the
Scheduled In-Service Withdrawal Date, the Participant's Scheduled In-Service
Withdrawal election will be cancelled and payable in accordance with the
provisions of Section 5.1 of this Plan.
A lump sum payment of amounts credited to a Participant's Account will be made
as soon as administratively possible following the date the Participant is
entitled to a distribution under this Article V but in no event more than sixty
(60) days following the date entitling the Participant to such distribution. The
first annual installment payment of amounts credited to a Participant's Account
will be made as soon as administratively possible following the date the
Participant is entitled to a distribution under this Article V but in no event
more than (60) days following the date entitling the Participant to such
distribution. Subsequent installment payments of the Participant's Account will
be made in March or, effective January 1, 2014, January of each year thereafter.

15

--------------------------------------------------------------------------------



As provided in Section 4.1, if the Participant does not specify the time and
form of payment with respect to his Account under the Plan, such Account balance
will be distributed to the Participant upon his Termination of Employment in a
single lump sum.
Notwithstanding the foregoing, distributions under this Plan that are payable to
a Key Employee on account of a Termination of Employment will be delayed for a
period of six (6) months and one (1) day following such Participant's
Termination of Employment. This six (6) month restriction will not apply, or
will cease to apply, with respect to a distribution to a Participant's
Beneficiary by reason of the death of the Participant.


End of Article V


ARTICLE VI
PAYMENT LIMITATIONS


6.1    Payment Due an Incompetent


If a person entitled to any payment under this Plan is, in the sole judgment of
the Daily Administrator, under a legal disability, or is otherwise unable to
apply such payment to his own interest and advantage, the Daily Administrator,
in the exercise of its discretion, may direct the Employer or payor of the
benefit to make any such payment in any one (1) or more of the following ways:
(a)    Directly to such person;


(b)    To his legal guardian or conservator; or


(c)
To his Spouse or to any person charged with the duty of his support, to be
expended for his benefit and/or that of his dependents.



The decision of the Daily Administrator will in each case be final and binding
upon all persons in interest.
6.2    Nonalienation of Benefits


To the extent permitted by law, benefits payable under this Plan will not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary except that the Plan will recognize the division of
benefits between the Participant and his Spouse in connection with a divorce.
However, no benefit awarded to the Spouse pursuant to such divorce will be
payable to such Spouse until the time the Participant is entitled to receive a
distribution of benefits from the Plan. The benefit payable to the Spouse will
be paid in the form of a lump sum cash payment as soon as practicable following
the event entitling the Participant to a distribution but in no event more than
ninety (90) days after such distribution event.
Any unauthorized attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder will be void. No part of the assets of the Employer will be subject to
seizure by legal process resulting from any attempt by creditors of or claimants
against any Participant (or beneficiary), or any person claiming under or
through the foregoing, to attach his interest under the Plan.

16

--------------------------------------------------------------------------------



End of Article VI


ARTICLE VII
FUNDING
7.1    Funding


Benefits under the Plan will constitute general unfunded obligations of the
Employer in accordance with the terms of the Plan. No amounts in respect of such
benefits will be set aside or held in trust, and no recipient of any benefit
under this Plan will have any right to have the benefit paid out of any
particular assets of the Employer; provided, however, that the Company may
establish a Rabbi Trust to assist with the payment of benefits under the Plan.
The assets of any such Rabbi Trust will be subject to the claims of the
Employer's and the Affiliate's general creditors. Such Rabbi Trust and its
assets will conform to the terms of the model trust, as described in Revenue
Procedure 92-64.
7.2    Creditor Status


Participants have the status of general unsecured creditors of the Employer and
this Plan constitutes the Employer's promise to make benefit payments as
described herein. It is the intention of the parties to this Plan and any
companion Rabbi Trust that benefits under this Plan be unfunded for tax purposes
and for purposes of Title I of ERISA.
End of Article VII


ARTICLE VIII
ADMINISTRATION


8.1    Appointment of Benefits Committee


Responsibility for administration of this Plan will be with the Benefits
Committee who will be the named Plan Administrator. The Benefits Committee will
be appointed by the Compensation Committee. If the Compensation Committee fails
to appoint a Benefits Committee, it will serve as the Benefits Committee. The
members of the Benefits Committee will not receive compensation with respect to
their services for the Benefits Committee. The members of the Benefits Committee
will serve without bond or security for the performance of their duties under
the Plan unless the applicable law makes the furnishing of such bond or security
mandatory or unless required by the Compensation Committee.
8.2    Committee Powers and Duties


The Benefits Committee will have sole and absolute discretion regarding the
exercise of its powers and duties under this Plan. Such powers and duties will
include, but not be limited to, the following powers and duties as may be
necessary to discharge its responsibilities under the Plan:
(a)
to appoint a Daily Administrator to handle the day-to-day administration of the
Plan pursuant to Section 8.3, and, if applicable, to appoint the Trustee of the
Rabbi Trust;




17

--------------------------------------------------------------------------------



(b)
to construe and interpret the Plan, decide all questions of eligibility,
determine the amount, manner and time of payment of any benefits under the Plan
and make final determinations regarding all benefit claims;



(c)    to prescribe rules for the operation of the Plan;


(d)    to receive from the Employer and from Employees such information as will
be necessary for the proper administration of the Plan;


(e)    to make any necessary filings with the appropriate government agency;


(f)
to furnish any Employee or Beneficiary, who requests in writing, statements
indicating such Employee's or Beneficiary's total Account balances;



(g)    to maintain all records necessary for the administration of the Plan;


(h)    to select the Investment Options under the Plan;


(i)
to report to the Trustee of the Rabbi Trust all available information regarding
the amount of benefits payable to each Employee, the computations with respect
to the allocation of assets, and any other information which the Trustee may
require;



(j)
to delegate to one or more of the members of the Benefits Committee the right to
act in its behalf in all matters connected with the administration of the Plan
and Rabbi Trust;



(k)
to delegate to any individual such of the powers and duties as the Benefits
Committee deems appropriate; and



(l)
to appoint or employ for the Plan any agents it deems advisable, including, but
not limited to, legal counsel.



Except as provided in Section 10.1, the Benefits Committee will have no power to
add to, subtract from or modify any of the terms of the Plan, nor to change or
add to any benefits provided by the Plan, nor to waive or fail to apply any
requirements of eligibility for benefits under the Plan. All rules and decisions
of the Benefits Committee will be uniformly and consistently applied to all
Employees in similar circumstances.
A majority of the members of the Benefits Committee will constitute a quorum for
the transaction of business. No action will be taken except upon a majority vote
of the Benefits Committee members. An individual will not vote or decide upon
any matter relating solely to himself or vote in any case in which his
individual right or claim to any benefit under the Plan is particularly
involved.
8.3    Appointment of Daily Administrator


The Compensation Committee or the Benefits Committee will appoint the Daily
Administrator who will have the responsibility and duty to administer the Plan
on a daily basis in a nondiscretionary manner. The Compensation Committee or the
Benefits Committee may remove the Daily Administrator with or without cause at
any time. The Daily Administrator may resign upon written notice to the Benefits
Committee.

18

--------------------------------------------------------------------------------



8.4    Daily Administrator Powers and Duties


The Daily Administrator will have the following duties:
(a)    to direct the administration of the Plan in accordance with its terms;


(b)
to adopt rules of procedure and regulations necessary for the administration of
thePlan, provided such rules are not inconsistent with the terms of the Plan;



(c)
to determine all questions with regard to rights of Employees, Participants, and
Beneficiaries under the Plan including, but not limited to, questions involving
eligibility of an Employee to participate in the Plan and the value of the
Participant's vested Account;



(d)
to enforce the terms of the Plan and any rules and regulations adopted by the
Benefits Committee;



(e)
to review and render decisions respecting an initial claim for a benefit under
the Plan;



(f)
to furnish the Employer with information which the Employer may require for tax
or other purposes;



(g)
to engage the service of counsel (who may, if appropriate, be counsel for the

Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;


(h)
to prescribe procedures to be followed by distributees in obtaining benefits;



(i)
to receive from the Employer and from Employees such information as is necessary
for the proper administration of the Plan;



(j)    to receive and review reports from the Trustee of the financial condition
and
receipts of disbursements from the Rabbi Trust;


(k)
to establish and maintain, or cause to be maintained, the individual Account(s)
described in Section 2.1(a);



(l)
to create and maintain such records and forms as are required for the efficient

administration of the Plan;


(m)
to make all determinations and computations concerning the benefits, credits and
debits to which any Participant, or other Beneficiary, is entitled under the
Plan;



(n)
to give the Trustee specific directions in writing with respect to:



(i)
the making of distribution payments, giving the names of the payees, the amounts
to be paid and the time or times when payments will be made; and



(ii)    the making of any other payments which the Trustee is not by
the terms of the Trustee Agreement authorized to make without

19

--------------------------------------------------------------------------------



a direction in writing by the Daily Administrator;


(o)    to prepare, or cause to be prepared, an annual report for the Employer,
as of the last day of each Plan Year, in such form as may be required
by the Employer;


(p)
to determine and maintain records of the age and amount of Compensation, Hours
of Service, and Service of each Employee;



(q)    to comply (or transfer responsibility for compliance to the Trustee) with
all applicable Federal income tax withholding requirements for benefit
distributions; and


(r)
to construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any mistakes and errors made in the administration of the Plan.



The foregoing list of express duties is not intended to be either complete or
conclusive, and the Daily Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.
8 .5    Claim Procedures


(a)
Initial Claim. In the event that an Employee, Eligible Employee, Participant or
his Beneficiary claims to be eligible for benefits, or claims any rights under
this Plan, such Claimant must complete and submit such claim forms and
supporting documentation as will be required by the Daily Administrator, in its
sole and absolute discretion. Likewise, any Participant or Beneficiary who feels
unfairly treated as a result of the administration of the Plan must file a
written claim, setting forth the basis of the claim, with the Daily
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the Claimant may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.



A written or electronic notice of the disposition of any such claim will be
furnished to the Claimant within ninety (90) days after the claim is filed with
the Daily Administrator. Such notice will refer, if appropriate, to pertinent
provisions of this Plan, will set forth in writing the reasons for denial of the
claim if a claim is denied (including references to any pertinent provisions of
this Plan) and, where appropriate, will describe any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary. If the claim is denied, in
whole or in part, the Claimant will also be notified of the Plan's claim review
procedure, including the Claimant's right to file an action under section 502(a)
of ERISA, and the time limits applicable to such procedures following an adverse
decision regarding his claim on review as provided below. All benefits provided
in this Plan as a result of the disposition of a claim will be paid as soon as
practicable following receipt of proof of entitlement, if requested.
(b)
Request for Review. Within ninety (90) days after receiving the notice of the
Daily Administrator's disposition of the claim, the Claimant may file with the


20

--------------------------------------------------------------------------------



Benefits Committee a written request for review of his claim. In connection with
the request for review, the Claimant will be entitled to be represented by
counsel and will be given, upon request and free of charge, reasonable access to
all pertinent documents for the preparation of his claim. If the Claimant does
not file a written request for review within ninety (90) days after receiving
notice of the Daily Administrator's disposition of the claim, the Claimant will
be deemed to have accepted the Daily Administrator's written or electronic
disposition, unless the Claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.
(c)
Decision on Review. After receipt by the Benefits Committee of a written
application for review of his claim, the Benefits Committee will review the
claim taking into account all comments, documents, records and other information
submitted by the Claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The Benefits
Committee will notify the Claimant of its decision by delivery or by certified
or registered mail to his last known address. A decision on review of the claim
will be made by the Benefits Committee within sixty (60) days following receipt
of the written application for review. If special circumstances require an
extension of the sixty (60) day period, the Benefits Committee will so notify
the Claimant and a decision will be rendered within one hundred-twenty (120)
days of receipt of the request for review. In any event, if a claim is not
determined by the Benefits Committee within one hundred-twenty (120) days of
receipt of written submission for review, it will be deemed to be denied.



The decision of the Benefits Committee will be provided to the Claimant as soon
as possible but no later than five (5) days after the benefit determination is
made. The decision will be in writing or electronic and will include the
specific reasons for the decision presented in a manner calculated to be
understood by the Claimant and will contain references to all relevant Plan
provisions on which the decision was based. Such decision will also advise the
Claimant that he may receive upon request, and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim and that he may file an action under section 502(a) of ERISA in the case
of an adverse decision regarding his claim on review. The decision of the
Benefits Committee will be final and conclusive.
8.6    Benefits Committee Procedures
The Benefits Committee may adopt such bylaws as it deems desirable. The Benefits
Committee will elect one of its members as chairman and will elect a secretary
who may, but need not, be a member of the Benefits Committee.
End of Article VIII






ARTICLE IX


OTHER BENEFIT PLANS OF THE COMPANY



21

--------------------------------------------------------------------------------



9.1    Other Plans


Nothing contained in this Plan will prevent a Participant prior to his death, or
his Spouse or other Beneficiary after his death, from receiving, in addition to
any payments provided for under this Plan, any payments provided for under any
other plan or benefit program of the Company or an Affiliate, or which would
otherwise be payable or distributable to him, his surviving Spouse or
Beneficiary under any plan or policy of the Company or an Affiliate or
otherwise. Nothing in this Plan will be construed as preventing the Company or
any of its Affiliates from establishing any other or different plans providing
for current or deferred compensation for employees. Unless specifically provided
otherwise in any plan of the Company intended to "qualify" under section 401 of
the Code, Compensation deferrals made under this Plan will not constitute
earnings or compensation for purposes of determining contributions or benefits
under such qualified plan.
            
End of Article IX


ARTICLE X
MISCELLANEOUS


10.1    Amendment


The Compensation Committee may, by resolution, in its absolute discretion, from
time to time, amend, any or all of the provisions of the Plan. In addition, the
Benefits Committee may amend the Plan to comply with changes in the law or to
implement administrative or design changes that will not materially increase the
cost of the Plan to the Company. No such amendment may adversely impact the
amount of benefits a Participant has accrued under the Plan at such time except
to the extent required by applicable law.
10.2    Termination


The Compensation Committee may, by resolution, in its absolute discretion,
terminate the Plan in whole or part at any time; provided, that no such
termination may adversely impact the amount of benefits a Participant has
accrued under the Plan at such time except to the extent required by applicable
law. Any termination of the Plan will comply with the provisions of section 409A
of the Code as set forth in this Section 10.2.
The Plan may be terminated and liquidated under the following circumstances:
(a)
Corporate Dissolution or Bankruptcy. The Compensation Committee may terminate
and liquidate the Plan within twelve (12) months of a corporate dissolution
taxed under section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts deferred under
the Plan are included in Participants; gross incomes in the latest of the
following years (or if earlier, the taxable year in which the amount is actually
or constructively received):

(i)    The calendar year in which the Plan termination and liquidation occurs.


(ii)
The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.




22

--------------------------------------------------------------------------------



(iii)    The first calendar year in which the payment is administratively
practicable.


(b)
Change in Control. The Compensation Committee may terminate and liquidate the
Plan within the thirty (30) days preceding or the twelve (12) months following a
change in control event, as defined in Treasury Regulation section
1.409A-3(i)(5)), provided that all plans or arrangements that would be
aggregated with the Plan under section 409A of the Code are also terminated and
liquidated with respect to each Participant that experienced the change in
control event so that under the terms of the Plan and all such arrangements the
Participant is required to receive all amounts of compensation deferred under
such arrangements within twelve (12) months of the termination of the Plan or
arrangement, as applicable. In the case of a change of control event which
constitutes a sale of assets, the termination of the Plan pursuant to this
Section 10.2(b) may be made with respect to the Employer that is primarily
liable immediately after the change of control transaction for the payment of
benefits under the Plan.



(c)
Termination of Plan. The Compensation Committee may terminate and liquidate the
Plan provided that (i) the termination and liquidation does not occur by reason
of a downturn of the financial health of the Company or an Employer, (ii) all
plans or arrangements that would be aggregated with the Plan under section 409A
of the Code are also terminated and liquidated, (iii) no payments in liquidation
of the Plan are made within twelve (12) months of the date of termination of the
Plan other than payments that would be made in the ordinary course operation of
the Plan, (iv) all payments are made within twenty-four (24) months of the date
the Plan is terminated and (v) the Company or the Employer, as applicable
depending on whether the Plan is terminated with respect to such entity, do not
adopt a new plan that would be aggregated with the Plan within three (3) years
of the date of the termination of the Plan.



10.3    Nonguarantee of Employment


Nothing contained in this Plan will be construed as a contract of employment
between the Employer and any Employee, or as a right of any Employee to be
continued in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.
10.4    Indemnification


The Company will indemnify each of its Compensation Committee members and
Benefits Committee members against any and all claims, loss, damages, expense
(including reasonable counsel fees), and liability arising from any action,
failure to act, or other conduct in the member's official capacity, except when
due to such Compensation Committee or Benefits Committee's member's own gross
negligence or willful misconduct.
10.5    Withholding


The Employer or its designee will withhold from any benefit payments made under
this Plan, the required amounts of federal, state or local income or other
applicable taxes.

23

--------------------------------------------------------------------------------



10.6    Expenses


The Employer will pay all costs and expenses incurred in operating and
administering the Plan. Such costs and expenses will be paid by the Employer
from its general assets or the Rabbi Trust.
        
End of Article X



24

--------------------------------------------------------------------------------



APPENDIX A


SERVICE CREDITING


Participant Vesting for Certain Acquisitions or Business Transactions
An individual who becomes an Employee of the Employer or an Affiliate and a
Participant in the Plan in connection with an acquisition (either stock,
partnership interest or assets) or a similar business transaction (such as an
outsourcing or employee leasing arrangement) will be given credit for his prior
service with the seller, outsourcing entity or leasing company, as applicable,
for vesting purposes under the Plan if the terms of the acquisition agreement,
business transaction documents or an action of the Employer or an Affiliate so
provides. This prior vesting service credit applies with respect to the
following acquisitions and business transactions:


Acquisition or Transaction
Effective Date
 
 
 
 
 
 
 
 
 
 
 
 



No further action except amending this schedule under Appendix A by the Daily
Administrator will be necessary to reflect prior service granted to employees of
acquired entities or groups by the Company.
This Appendix A may be updated from time to time without the need for formal
amendment to the Plan in which case an updated appendix A will be attached
hereto.



A-1

--------------------------------------------------------------------------------



APPENDIX B


DOMESTIC PARTNER GUIDELINES FOR THE
HEALTHSOUTH CORPORATION GROUP LIFE, AD&D, DISABILITY AND MEDICAL PLAN
AND THE HEALTHSOUTH CORPORATION RETIREMENT INVESTMENT PLAN


HealthSouth Corporation ("HealthSouth") adopts this Domestic Partner Guidelines
(the "Guidelines") to extend group health, dental and vision coverage under the
HealthSouth Corporation Group Life, AD&D, Disability and Medical Plan (the
"Group Health Plan" or "GHP") to the "Domestic Partner" (as defined below) of an
eligible employee of HealthSouth ("Employee") and to the children of a Domestic
Partner up to age 26.
The Guidelines also provide that a participant’s Domestic Partner will be the
default beneficiary for purposes of the HealthSouth Corporation Retirement
Investment Plan (the "401(k) Plan") and the HealthSouth Corporation Nonqualified
401(k) Plan (the “Nonqualified 401(k) Plan”) in situations where the participant
dies without designating a beneficiary in accordance with the requirements of
the 401(k) Plan and the Nonqualified 401(k) Plan.
The applicable requirements of the Guidelines are outlined below. Together, the
GHP, the 401(k) Plan and the Nonqualified 401(k) Plan are referred to herein as
the "Plans".
PART A - DOMESTIC PARTNERSHIP DEFINED


A Domestic Partnership is defined as follows:


For purposes of the Plans, a domestic partner consists of an eligible Employee
and one other person of the same or opposite sex (a "Domestic Partner").
A Domestic Partnership must satisfy the following requirements:
Each partner must be the other's sole domestic partner and must intend to remain
so indefinitely. The partners must have an exclusive mutual commitment similar
to that of marriage and:
(a)
Each partner must be at least 18 years of age or, if lower, the age at which a
person may be legally married in the state in which the partners share the same
permanent address;

(b)
The partners must share the same permanent residence and have done so for at
least 12 months;

(c)
The partners cannot be related by blood to a degree that would prohibit
marriage;

(d)
The partners cannot be legally married to each other or anyone else or in a
domestic partnership with another individual nor have had another domestic
partner within the prior six months;

(e)
The partners must share the same permanent address and must be able to provide
their driver’s licenses listing the common address;

(f)
The partners must share joint financial responsibility for basic living
expenses, including food, shelter and coverage expenses;

(g)
The partners must each be mentally competent to consent to contract; and

(h)
The partners must be financially interdependent, demonstrated by at least two of
the following:

i.
Ownership of a joint bank account; ownership of a joint credit account; or
evidence of joint obligation on a loan;




--------------------------------------------------------------------------------



ii.
Common ownership of a motor vehicle;

iii.
Joint ownership of a residence; or evidence of a joint mortgage or lease;

iv.
Evidence of common household expenses, e.g. utility, phone;

v.
Execution of wills naming each other as executor and/or beneficiary;

vi.
Granting each other durable powers of attorney; or

vii.
Designation of each other as beneficiary under a retirement benefit account.

Notwithstanding the foregoing, the Plans will recognize an individual as a
Domestic Partner of an Employee if the Domestic Partnership has been registered
with any state or local government registry recognizing domestic partnerships
and the Domestic Partnership meets the requirements of such registry or if the
domestic partners have entered into a legal civil union in any state recognizing
such civil union.
Dependent Children of Domestic Partners include the following individuals:
For purposes of the GHP, children of a Domestic Partner ("Dependent Children")
are eligible for coverage under any GHP that provides dependent coverage when
they are:
(a)
A "child" as defined in the GHP (e.g., a natural child of the Domestic Partner,
step child of the Domestic Partner or adopted child of the Domestic Partner);

(b)
Unmarried; and

(c)
Under the age of 26.

Obtaining Domestic Partner Coverage:
In order to obtain Domestic Partner status for purposes of the Plans, the
Employee and Domestic Partner must complete and file with Human Resources, the
Affidavit Declaring Domestic Partnership (the “Affidavit”), attached hereto. For
purposes of the GHP, such Affidavit must be filed at annual enrollment. For
purposes of the 401(k) Plan and the Nonqualified 401(k) Plan, such Affidavit may
be filed at any time. However, if the Affidavit is not filed during an annual
enrollment period, GHP coverage for the Domestic Partner will not begin until
after the next annual enrollment period, unless the Domestic Partner loses other
group health coverage during the plan year and is entitled to a mid-year entry
under the plan’s HIPAA special enrollment provisions that apply in the case of a
loss of other group health coverage. Note, due to federal law, a same sex
Domestic Partner may not be enrolled in a GHP mid-year under the HIPAA special
enrollment provisions that apply in the case of acquisition of dependent.
Likewise, mid-year enrollment of a same sex Domestic Partner as a “change in
status” (as defined in the GHP) is also not permitted by federal law. In the
case of an opposite sex Domestic Partner, mid-year enrollment on account of an
acquisition of dependent or as a “change in status” is only possible if the
Domestic Partner qualifies as the Employee’s Spouse under state law.
To the extent that the Domestic Partner has Dependent Children, such children
may be enrolled pursuant to the terms of the GHP at the same time the Domestic
Partner is enrolled; provided, the children satisfy the definition of Dependent
Children above. Dependent Children may also be entitled to mid-year enrollment
under the plan’s HIPAA special enrollment provisions that apply in the case of
acquisition of a child or a loss of other group health coverage. Dependent
Children may also be entitled to mid-year enrollment on account of a “change in
status.”
Termination of a Domestic Partnership:
(a)
Each Employee with a Domestic Partner has an obligation to notify “change in
status”, by filing the Declaration of Termination of Domestic Partnership
(attached hereto), if there is any change in




--------------------------------------------------------------------------------



the Domestic Partnership status as attested to in the Affidavit that would
terminate such partnership (such as the death of a Domestic Partner, a change in
residence of one partner, termination of the relationship, etc.). The Employee
must notify Human Resources within thirty-one (31) days of such change in the
Domestic Partnership for purposes of the GHP.
(b)
Upon termination of the Domestic Partnership, the GHP coverage of the Domestic
Partner who is not an employee as well as coverage of any Dependent Children of
such Domestic Partner will cease, unless the Dependent Children continue to
satisfy the definition of Dependent Children under the GHP (i.e., are unmarried
and under the age of 26). Termination of such coverage (obtained as a result of
completion of the Declaration of Termination of Domestic Partnership) will be
effective on the date the relationship ends as indicated on such form.

(c)
In the event a Domestic Partnership is terminated for reasons other than death
of a Domestic Partner, an Employee cannot re-enroll for Domestic Partnership
coverage under the GHP until six months from the date the Domestic Partnership
ended.

(d)
A Domestic Partner will no longer be the Participant’s default beneficiary under
the 401(k) Plan and the Nonqualified 401(k) Plan following the filing of a
Declaration of Termination of Domestic Partnership.

COBRA coverage upon termination of Domestic Partnership:
(a)
Domestic Partner. Under federal law, COBRA is only available to qualifying
employees and their qualifying spouses and dependent children. Thus, under the
law a Domestic Partner may not elect COBRA in his or her own right. However, an
Employee on COBRA may add a Domestic Partner to the GHP in the same manner as is
permitted for active employees. In the event an Employee who is a COBRA
beneficiary dies or becomes Medicare entitled, or the Domestic Partnership is
terminated, the Employee’s Domestic Partner (or former Domestic Partner) may not
make an election under the GHP pursuant to COBRA as a second qualifying event.

(b)
Dependent Children. If dependent coverage of the Dependent Child of the Domestic
Partner ends under the GHP because such a child or children cease to satisfy the
definition of Dependent Children under such plan, such children will be eligible
to elect COBRA.

PART B - TAX CONSEQUENCES OF GHP COVERAGE
Possible Tax Implications of Domestic Partner:
There may be federal income tax implications associated with providing coverage
under the GHP to Domestic Partners (i.e., if the Domestic Partner does not
qualify as your dependent under section 152 of the Internal Revenue Code
(determined without regard to sections 152(b)(1), (b)(2), and (d)(1)(B)), the
fair market value of the Domestic Partner coverage will be includible in your
income as wages for federal income tax purposes). Similar tax implications apply
for state income tax purposes. However, GHP coverage provided to your Domestic
Partner may qualify for exclusion from income for state income tax purposes
based on state law. Exemption from state income tax is often conditioned on the
relationship being registered or the parties having entered into a civil union
or marriage. It is your responsibility to determine the requirements of your
state. The Employee and Domestic Partner should consult with their tax advisor
prior to making a declaration of Domestic Partnership.
In addition, an Employee may not obtain reimbursement for medical expenses
incurred by the Domestic Partner under the Health Care Flexible Spending Account
Program unless the Domestic Partner qualifies as the Employee’s federal tax
dependent as described above. The same rules regarding the after-tax treatment
of the cost of coverage and premiums under the Plan and the reimbursement of
medical expenses under the health care flexible spending account will also apply
to the Domestic Partner’s Dependent Child(ren) unless such Dependent Child(ren)
are adopted by the Employee. The Employee and Domestic Partner should consult
with their tax advisor prior to making a declaration of Domestic Partnership.



--------------------------------------------------------------------------------



Proof of Tax-Qualified Status of Domestic Partnership:


Domestic Partner coverage under the GHP (including coverage of the Domestic
Partner’s Child(ren)) will be provided on an after-tax basis for both federal
and state income tax purposes unless the Employee certifies on the Affidavit
Declaring Domestic Partnership Status that such coverage may be provided on a
pre-tax basis for federal or state (or both) income tax purposes. The Employee
will be required to provide proof of dependent status by submitting a copy of
his or her redacted tax return or similar documentation.
PART C- CONSEQUENCES OF COVERAGE ON 401(k) PLAN AND NONQUALIFIED 401(k) PLAN
DEFAULT BENEFICIARY
For purposes of the 401(k) Plan and the Nonqualified 401(k) Plan, a Domestic
Partner will be the default death beneficiary for an Employee’s account balances
under the 401(k) Plan and the Nonqualified 401(k) Plan if the Employee has not
completed a beneficiary designation in accordance with the policies and
procedures under such plan at the time of the Employee’s death. Any beneficiary
designation made by the Employee under the 401(k) Plan and the Nonqualified
401(k) Plan is revoked upon the execution of the Affidavit. A Domestic Partner
will cease to be such default beneficiary upon the filing of a Declaration of
Termination of Domestic Partnership with HealthSouth.



--------------------------------------------------------------------------------



HEALTHSOUTH CORPORATION
Return this Form to Human Resources
AFFIDAVIT DECLARING DOMESTIC PARTNER STATUS
We, _______________________, (the "Employee") and _____________________, (the
"Domestic Partner"), are "Domestic Partners" within the meaning of the
HealthSouth Corporation Domestic Partner Benefit Guidelines (the "Guidelines").
Capitalized terms not defined in this Affidavit Declaring Domestic Partner
Status (this "Affidavit") will have the meaning set forth in the Guidelines. We
execute this Affidavit as of the date set forth below as part of the
requirements for (i) coverage of the Domestic Partner under the medical, dental
and vision coverages under the HealthSouth Corporation Group Life, AD&D,
Disability and Medical Plan (the "GHP") provided by HealthSouth or one of its
affiliates ("HealthSouth") and (ii) recognition of the Domestic Partner as the
default beneficiary for the Employee’s accounts under the HealthSouth
Corporation Retirement Income Plan (the "401(k) Plan") and the HealthSouth
Corporation Nonqualified 401(k) Plan ( the “Nonqualified 401(k) Plan”), in
accordance with the terms set forth in the Guidelines. We hereby certify as
follows:
1.
We acknowledge that we have read and understand the Guidelines, which summarize
the eligibility criteria, termination provisions, available benefits, employee
responsibilities, taxation, and notification requirements pertaining to Domestic
Partner status.



2.    We declare that we meet the eligibility requirements for Domestic Partner
status as
set forth below: [Check a., b. and c. below as applicable]


____ a.
We are currently registered as domestic partners with a state or local
government (and we meet the requirements of such registry);

____ b.
We have entered into a legally binding civil union; or

____ c.
We meet the alternative criteria for establishing Domestic Partner status as set
forth below:

i.    We are both at least 18 years of age or, if lower, the age at which a
person may be legally married in the state in which the partners share the same
permanent address;
ii.    We have lived together for at least the last 12 consecutive months prior
to the date of this Affidavit;
iii.    The Employee has not had another person enrolled as a Domestic Partner
or as a Spouse in any benefit program offered by HealthSouth in the six months
prior to the date on this Affidavit;
iv.    Neither of us is legally married to another person;
v.    We are not related by blood or adoption to a degree that would prohibit
marriage in our state of residence;
vi.    The Domestic Partner is not eligible for GHP coverage as an employee or
as a retiree in any benefit program offered by HealthSouth.
vii.    We share the same permanent address and each has a driver’s license
listing the common address;



--------------------------------------------------------------------------------



viii.    We share joint financial responsibility for basic living expenses,
including food, shelter and coverage expenses;
ix.    We each are mentally competent to consent to contract; and
x.    We are financially interdependent, demonstrated by at least two of the
following: [Check at least two items below as applicable]
____ A.
Ownership of a joint bank account; ownership of a joint credit account; or
evidence of joint obligation on a loan;

____ B.
Common ownership of a motor vehicle;

____ C.
Joint ownership of a residence; or evidence of a joint mortgage or lease;

____ D.
Evidence of common household expenses, e.g. utility, phone;

____ E.
Execution of wills naming each other as executor and/or beneficiary;

____ F.
Granting each other durable powers of attorney; or

____ G.
Designation of each other as beneficiary under a retirement benefit account.

3.
We acknowledge that the Plan Administrator reserves the right, at its
discretion, to require that we supply copies of appropriate documentation
supporting any of the certifications made in this Affidavit, including
certification of Domestic Partner status, Dependent Children status or federal
tax dependent status.



4.
We understand that obtaining Domestic Partner recognition and coverage and the
execution of this Affidavit may affect our liability to each other, to taxing
authorities, and to third parties. We understand that we should consult with our
respective tax and/or legal advisors regarding these and other potential
consequences, and we acknowledge that we have been advised to do so.



5.
We understand that HealthSouth may take disciplinary action against us if we
misrepresent or falsify any of the information in this Affidavit. Disciplinary
action may include termination of employment by HealthSouth and appropriate
legal action, such as reimbursement of HealthSouth for the contributions and
benefits that were improperly obtained and costs incurred related to such
misrepresentation or falsification.

6.
We acknowledge that we have read and understand this Affidavit and that all
information set forth in this Affidavit is true and correct. We further
acknowledge that HealthSouth will rely on this Affidavit and that HealthSouth
will not be liable for a false or inaccurate Affidavit.



(Declarations Relating Solely to GHP)
7.
We seek to obtain Domestic Partner coverage in the following GHP plans or
programs offered by HealthSouth: [Check below as applicable]



__ Medical Benefit Program
__ Dental Benefit Program



--------------------------------------------------------------------------------



__ Vision Benefit Program
We understand that HealthSouth is not legally required to offer the GHP to
Domestic Partners and that due to insurer or other constraints, Domestic Partner
coverage may not be available under all health programs offered by HealthSouth.
8.
We seek to obtain coverage for the Dependent Children of the Domestic Partner in
the following GHP plans or programs offered by HealthSouth: [Check below as
applicable]



__ Medical Benefit Program
__ Dental Benefit Program
__ Vision Benefit Program
We understand that HealthSouth is not legally required to offer the GHP to
Dependent Children of Domestic Partners and that due to insurer or other
constraints, Dependent Children of Domestic Partner coverage may not be
available under all health programs offered by HealthSouth.
9.
We understand the GHP coverage for the Domestic Partner and the Dependent
Children of Domestic Partners (as applicable) will not take effect until the
dates set forth in the Guidelines.



10.
We further understand that the benefits under the GHP will be provided to the
Domestic Partner on an after-tax basis for federal income tax purposes unless
the Domestic Partner qualifies as a dependent (within the meaning of section 152
(without regard to sections 152(b)(1), (b)(2), or (d)(1)(B)) of the Internal
Revenue Code such that benefits under the GHP may be provided on a pre-tax basis
for purposes of federal law. We hereby certify that the Domestic Partner ___ is
___ is not (select one) the Employee’s federal tax dependent within the meaning
of Code section 152 (determined without regard to Code sections 152(b)(1),
(b)(2), and (d)(1)(B)).



11.
We further understand that the benefits under the GHP will be provided on an
after-tax basis for state income tax purposes, unless such benefits qualify for
pre-tax payment or an income tax exclusion under state tax law. We hereby
certify that we ___ are___ are not (select one) eligible to pay for Domestic
Partner health benefits on a pre-tax basis for state tax purposes.

12.
We, understand that the benefits under the GHP for the Domestic Partner’s
Child(ren) who do not qualify as the Employee’s Child(ren) as defined under the
Plan will be provided on an after-tax basis for federal and state law purposes.
I certify that we ___ are ___ are not (select one) eligible to pay for the
Domestic Partner’s children’s health benefits on a pre-tax basis for __ federal
and/or __ state tax (select as appropriate) purposes.



13.
We agree that each year during the annual open enrollment period, or at such
time as there is a material change in GHP benefits (or at other times, at the
discretion of the Plan Administrator), we will certify to the status of the
Domestic Partner (and any enrolled Dependent Children of the Domestic Partner).



14.
We agree to notify HealthSouth within 31 days after the termination of the
Domestic Partner relationship for any reason, including death. We understand
that, except in cases of death, the Employee will not be eligible to cover
another Domestic Partner under the GHP or recognize until six months after
notification to HealthSouth of termination of this Domestic Partner
relationship.



(Declaration Relating to 401(k) Plan and Nonqualified 401(k) Plan)
15.
We acknowledge that solely for purposes of the 401(k) Plan and the Nonqualified
401(k) Plan, pursuant to this Affidavit, the Domestic Partner will be the
default death beneficiary for the Employee’s




--------------------------------------------------------------------------------



account balances under the 401(k) Plan and the Nonqualified 401(k) Plan if the
Employee has not completed a beneficiary designation in accordance with the
policies and procedures under the 401(k) Plan at the time of the Employee’s
death. We further acknowledge that this Affidavit revokes any beneficiary
designation made by the Employee under the 401(k) Plan before this Affidavit is
signed. We further acknowledge that the Domestic Partner will cease to be such
default beneficiary upon the filing of a Declaration of Termination of Domestic
Partnership with HealthSouth.


EMPLOYEE:                            DOMESTIC PARTNER:
Signed: ______________________                Signed: __________________    
Printed Name:     ______________________            Printed Name:
____________    
Date:                            Date:    
Subscribed and sworn to me this ______day of ____________, 20____.


Witness my hand and official seal.


_____________________________________
[Seal]






My Commission expires:
Notary Public:
Subscribed and sworn to me this ______day of ____________, 20____.


Witness my hand and official seal.


_____________________________________
[Seal]






My Commission expires:
Notary Public:

Return this Form to Human Resources



--------------------------------------------------------------------------------



HEALTHSOUTH CORPORATION
Return this Form to Human Resources
DECLARATION OF TERMINATION OF DOMESTIC PARTNERSHIP FORM
I, _______________________________ (the "Employee"), certify and declare that
_____________________ (the "Former Domestic Partner") and I are no longer
domestic partners as of __/__/__ (the "Termination Date").
I understand that medical, dental and vision coverage under the HealthSouth
Corporation Group Life, AD&D, Disability and Medical Plan (the "GHP") for the
Former Domestic Partner (and Dependent Children of the Former Domestic Partner)
will terminate effective as of the Termination Date.
I further understand that the Former Domestic Partner Domestic Partner will
cease to be my default beneficiary under the under the HealthSouth Retirement
Income Plan (the "401(k) Plan") and the HealthSouth Nonqualified 401(k) Plan
(the “Nonqualified 401(k) Plan”) as of the Termination Date.
1.
I make and file this Declaration of Termination of Domestic Partnership in order
to cancel the Affidavit Declaring Domestic Partnership filed with HealthSouth on
__/__/__.

2.
Termination of the Affidavit Declaring Domestic Partnership is due to: [Check
below as applicable]

__ Termination of domestic partnership
__ No longer jointly responsible for each other's common welfare and living
expenses
__ Death of domestic partner
I understand that with respect to the GHP another Affidavit Declaring Domestic
Partnership cannot be filed until six months from the date the relationship ends
(as indicated above) except with respect to death of my Former Domestic Partner.
In the event that termination of this relationship is not due to the death of my
Former Domestic Partner, I will mail my Former Domestic Partner a copy of this
notice to the following address:
___________________________________
___________________________________
___________________________________
(Former Domestic Partner new address)
I affirm, under penalty of perjury, that the above statements are true and
correct.
_____________________________________    ___/__/_____        __/__/__
Signature of Employee                 Date of Birth        Date
___________________________________
Printed name         Return this Form to Human Resources



